Citation Nr: 1124311	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  06-14 168	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder.

2.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to December 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the Veteran's claims for service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD), and for migraine headaches.  In December 2005, jurisdiction over the Veteran's claims file was transferred from the Waco RO to the RO in Des Moines, Iowa.  In November 2008 and again in September 2009, the Board remanded the matter for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to obtain records of the Veteran's grant of disability benefits by the Social Security Administration (SSA), provide the Veteran with VA examinations, and then re-adjudicate the claims.  The AOJ obtained the Veteran's SSA records and scheduled the Veteran for a VA examination, which was conducted in December 2009.  The Veteran was then provided a supplemental statement of the case (SSOC) in January 2010, in which the Huntington, West Virginia RO again denied the Veteran's service connection claims.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2008.  A transcript of the hearing has been associated with the Veteran's claims file.



FINDINGS OF FACT

1.  The Veteran does not have hypertension that is related to military service; his hypertension has not been caused or made worse by service-connected PTSD.

2.  The Veteran does not have migraines that are attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service; nor may hypertension be presumed to have been incurred therein; his hypertension is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran does not have migraines that are the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  

In this respect, through July 2004 and November 2008 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board also finds that the July 2004 and November 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned July 2004 and November 2008 letters.  Further, the Veteran was provided notice regarding an award of an effective date or rating criteria in the November 2008 letter, as well as in a March 2006 letter sent to him specifically for that purpose.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records, as well as records of his post-service treatment at the VA Central Iowa and Nebraska-Western Iowa Health Care Systems and the St. Louis VA Medical Center (VAMC), have been associated with the claims file.  The Veteran has also submitted records of private treatment, and documents from his grant of SSA benefits have been associated with his claims file.  The Veteran has not otherwise alleged that there are any outstanding medical records probative of the claims that need to be obtained.  

The Veteran also underwent VA examination in June 2008 and December 2009, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are collectively adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument, and the Veteran testified before the undersigned Veterans Law Judge at a hearing in September 2008.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran served on active duty from March 1964 to December 1967.  In his initial claim for VA benefits, the Veteran indicated that he believed his hypertension had developed secondary to PTSD.  However, the RO construed the claim as an argument for award of service connection on both a direct and a secondary basis, adjudicating both theories of the claim in its October 2004 rating decision.  The Board notes, further, that the Veteran contended in a March 2009 VA treatment visit that he has suffered from hypertension since his time on active duty.  The Board construes this statement as a contention by the Veteran that his hypertension is directly related to his time on active duty, and will thus treat his claim for service connection for hypertension on both a direct and secondary basis.  The Veteran further contends that he first experienced migraine headaches in service that have continued to the present time.  Thus, the Veteran contends that service connection is warranted for migraines.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

When hypertension is manifested to a compensable degree within a year of separation from qualifying service, it may be presumed to have been incurred in or aggravated by active military service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not previously been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim for service connection for hypertension was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant, in its adjudication of his claim for service connection for hypertension.

Relevant medical evidence consists of the Veteran's service treatment records, as well as his post-service treatment at both private and VA facilities.  The Veteran's service records are silent as to any complaints of high blood pressure or any other associated complaints, and no hypertension was noted at his November 1967 separation examination.  The Veteran was treated on one occasion, in September 1967, for what were described as "tension headaches."  Although he responded "Yes" when asked on his separation report of medical history if he experienced frequent or severe headaches, no indication was made on his separation examination that any headache disability was found or diagnosed.  Private post-service records indicate that the Veteran was treated for a cerebrovascular accident in August 2003, at which time he was noted to have no headaches.  Ongoing treatment records from various VA facilities at which the Veteran has been treated indicate that he carries a current diagnosis of essential hypertension and has received ongoing treatment and medication for his hypertension at the Iowa and Missouri VA facilities.  Similarly, records from the Veteran's ongoing VA treatment reflect that he was first seen for complaints of headaches in May 2006, at which time he reported having experienced headaches for one-and-a-half years prior.  He was noted in March 2009 to have a history of migraines, which he reported at that time dated back to 1966, when he was on active duty.  However, records from the March 2009 treatment visit do not reflect a final diagnosis or etiology for the Veteran's claimed headaches, as the Veteran was hospitalized during the course of the examination, which was not completed at that time.

The Veteran was provided VA examination for hypertension in June 2008 and for both hypertension and migraines in December 2009.  In the report of the June 2008 examination, the VA examiner assigned the Veteran a diagnosis of hypertension but opined that the disorder was not related to or aggravated by service-connected PTSD.  Report of the December 2009 examination reflects that the Veteran reported having been diagnosed with hypertension in approximately 2003, five to six years prior to the examination.  The examiner noted that the Veteran was on a daily medication to treat the disability.  The examiner diagnosed the Veteran with hypertension and opined that it was not at least as likely as not that hypertension was related to service or to his service-connected PTSD.  In so finding, the examiner reasoned first that there was no indication that the Veteran's hypertension began during service or soon after his separation from active duty, rendering it less likely than not that the disorder was linked to service.  Similarly, the examiner noted that there was no medical evidence in the Veteran's case, and no medical literature, that supported a link between PTSD and hypertension.  In so finding, the examiner specifically noted that, although PTSD can cause transient elevation of blood pressure, "there is no evidence of ... any permanent aggravation of [the Veteran's] hypertensive condition due to his PTSD."  

At the December 2009 examination, the Veteran also reported having first experienced migraine headaches in 1966, while still on active duty, and told the examiner that he experienced debilitating headaches on a daily basis.  However, the examiner noted that the Veteran was "somewhat inconsistent with regards to the severity, frequency, and duration of headaches."   The Veteran further reported that his headaches had worsened following his 2003 cerebrovascular accident.  The examiner assigned the Veteran a diagnosis of chronic headaches and opined that the disorder was not etiologically linked to his time in service.  In so opining, the examiner noted that the Veteran was treated on only one occasion in service for tension headaches and that, following that single incident, he had not sought treatment for his claimed headaches for years following his separation from active duty.  

Upon consideration of the above evidence, the Board first finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension on a direct basis.  The Board concedes that VA examination confirms that the Veteran currently suffers from hypertension.  The Board concludes, however, that the greater weight of the evidence is against the claim.  Here, the Veteran's service treatment records are completely silent as to complaints of or treatment for hypertension.  His March 1964 entrance medical examination and his November 1967 separation medical examination both reveal findings of no abnormalities that could account for hypertension.  Further, the June 2008 and December 2009 VA examiners found no link between any current disability and military service.  In addition, the Veteran himself acknowledged at his December 2009 VA examination that he was not diagnosed with hypertension until five to six years prior to the examination and did not seek treatment during service.

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service and his current hypertension.  In that connection, the Board notes that the medical opinion submitted by the December 2009 VA examiner did not attribute the Veteran's current hypertension to his time on active duty, based on the lack of any medical evidence to establish an etiological link as well as the time of onset as reported by the Veteran himself.  The examiner reasoned that the Veteran's report of an onset of hypertension approximately five to six years prior to examination was too remote in time from his active duty-which occurred more than 40 years prior to the examination-to warrant a finding of an etiological relationship between the Veteran's service and his current hypertension.  This opinion was echoed by the June 2008 VA examiner, in which the examiner noted the multiple non-service-related risk factors the Veteran displayed and to which the examiner opined his hypertension is more likely related.  This evidence is uncontradicted by any medical evidence of record; there is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service and his current hypertension.

The Board thus finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension on a direct basis.  The Board concedes that the Veteran has a current diagnosis of hypertension.  However, there is no credible evidence indicating that his hypertension began during service or that he has experienced a continuity of symptomatology since service.  In this regard, the Board recognizes that he reported at his September 2008 hearing before the undersigned Veterans Law Judge that he was first found to have hypertension while in service.  However, during his December 2009 VA examination, he reported that he was first diagnosed with hypertension only five to six years before the examination, which would place the onset of the hypertension nearly four decades after separation from active duty.  The Board finds the statement made directly to a health care provider during the course of examination to be more credible than the statement provided at his Board hearing, which was testimony submitted in support of his claim for benefits.  The 2009 statement was made in the context of a clinical setting and even though the Veteran was pursuing a claim for monetary benefits he disclosed that the hypertension had not been found until many years after service.  Moreover, such a statement by the Veteran is consistent with the remaining record on appeal and therefore is more credible.

Thereafter, as the credible lay evidence of record indicates that his hypertension was first found nearly four decades after separation, in order for the Veteran's claim to be granted, the record would have to contain competent evidence of a link between the present disorder and military service.  Here, there is no such evidence; nor is there evidence in the Veteran's service treatment records to indicate that he complained of or sought treatment for hypertension during service.  Indeed, as noted above, the only medical opinion of record that speaks to the relationship between any current disability and service is unfavorable.  Relevant law and regulations do not provide for the grant of service connection in the absence of evidence linking the current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  In this case, the December 2009 VA examiner's medical opinion, which is based on the entire record including the Veteran's own history, is that the Veteran's hypertension is not at least as likely as not related to military service.  Because this opinion is not controverted by any other medical evidence of record, in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for hypertension must be denied.

Turning to the Veteran's claim for service connection for migraines, on consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim.  Here, there is medical evidence that the Veteran currently suffers from migraines.  Upon review of the evidence of record, however, the Board finds that there is no evidence medically relating any current migraine disability to military service.  In so finding, the Board acknowledges that the Veteran was treated on one occasion for what was identified as tension headaches in service.  However, the Board concludes, as did the December 2009 VA examiner, that these complaints were acute and transitory and resolved without further residuals.  In that connection, the Board notes that the Veteran's service treatment records document that he sought initial treatment for a single complaint of headaches, but was not seen at any point for ongoing or chronic residuals of any in-service disability.  Further, although the Veteran claimed to experience headaches at his November 1967 separation report of medical history, examination at the time revealed no underlying disability.  In addition, the Board looks to the statements by the VA examiner in December 2009, in which the examiner specifically considered the Veteran's in-service treatment and yet concluded that the Veteran's current migraines were unrelated to any incident in service.  

Absent a medical opinion relating the Veteran's current migraines to military service, his claim for service connection for migraines must be denied.  As noted above, the Board acknowledges that the Veteran has reported that he first experienced symptoms of migraines during service, which symptoms have continued to the present.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which a specific current disability can be attributed.  Indeed, competent medical authority has specifically indicated that current diagnosis of migraines is not related to symptoms the Veteran had in service.  This medical opinion is uncontradicted in the record.

The Board concedes that the Veteran's December 2009 VA examination confirmed a current migraine disability, but concludes that there is no competent medical evidence relating that disorder to service.  In that connection, the Board finds compelling the fact that none of the Veteran's multiple VA treatment providers or examiners has provided an opinion that any current diagnosis is related in any way to military service, other than merely repeating the Veteran's own contention that he has had migraines since active duty.  The December 2009 VA examiner specifically found that the Veteran's complaints of migraines were not due to any in-service event, including his in-service tension headache.  In so finding, the examiner clearly considered the Veteran's report of migraines that began in service and continued to the present; however, based on a full review of the medical evidence and physical examination, the examiner nevertheless concluded that the Veteran's current disability was not related to service.  Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any medical evidence linking a current migraine disability to service or any event coincident therewith.  The Board is persuaded by the December 2009 VA examiner's opinion, which is not contradicted by any other competent medical evidence and reflects evaluation of the Veteran and the entire record.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a complex medical matter such as an etiological relationship between his current disability and military service or current disability and symptoms experienced since service.  See Bostain, 11 Vet. App. at 127.

The Board has considered the evidence of record and finds that there is no competent evidence medically relating any current hypertension or migraines to military service.  Absent a medical opinion in the record of a relationship to military service, the Veteran's claims for service connection for hypertension and for migraines must be denied.  As noted above, the Veteran has contended that his currently diagnosed hypertension is related to service and that his migraines began while he was on active duty.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.  

The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  In that connection, the Board acknowledges that in testimony before the undersigned Veterans Law Judge, the Veteran has contended that he first developed hypertension in service and that he first developed migraines in service that have continued to the present.  The Board finds, however, that the evidence does not support that history.  At his November 1967 separation examination, the Veteran was found to have no problems with his head or his neurological or vascular systems, and no problems were noted on examination.  In this case, however, the Veteran himself told the December 2009 VA examiner that he was diagnosed with hypertension only five to six years prior to the examination, more than 35 years since his separation from active duty; there is no medical evidence demonstrating that, before that time, the Veteran complained of hypertension or any associated symptoms to any medical professional at any time since his separation from service.

Similarly, the Veteran is first noted to have complained of headaches at a 2006 VA treatment visit; at that time, he reported having experienced migraines for only one-and-a-half years prior to the visit.  The record does not reflect that the Veteran complained of having experienced in-service migraines when being seen for his complaints of headache in May 2006.  Although the Veteran has contended otherwise, the evidence, viewed in its totality, does not support a finding of chronicity of headaches prior to the May 2006 VA treatment visit; nor does the evidence suggest that the Veteran first developed hypertension in service that has continued to the present.  More importantly, however, the record contains no medical evidence whatsoever to show that the Veteran's current hypertension or headache disability can be attributed to service.  In December 2009, the VA examiner considered the entirety of the record, to include the Veteran's contentions, and nevertheless opined that it was less likely than not that the Veteran's headaches are etiologically linked to service.  None of this evidence, or any of the other competent evidence of record, in any way relates the Veteran's current hypertension or headache disability to service.  Absent such evidence, the claims for service connection must be denied.

In this regard, the Board finds that the Veteran's averment of having first experienced headaches while on active duty that have continued to the present is not credible in light of the absence of evidence of ongoing treatment for headaches in service, the absence of any sequelae anywhere in the Veteran's service treatment records, and the treatment records documenting that the Veteran did not seek treatment for his claimed migraines until 2006, nearly 40 years after his separation from active duty.  See generally Coburn v. Nicholson, 19 Vet. App. 427 (2006) (regarding credibility of Veteran's uncorroborated statements); see also Swann v. Brown, 5 Vet. App. 229, 231 (1993) (holding that a Veteran's allegations must be viewed in the proper context; specifically, he is seeking monetary benefits, which has a significant impact on the value of his allegations).

Turning to the Veteran's claim of secondary service connection, because the question of whether a disability such as hypertension is related to another disorder such as PTSD is a medical question requiring expertise, the Board relies upon the June 2008 and December 2009 VA examiners' opinions.  The examination reports reflect that the examiners examined the Veteran's claims file and understood the medical questions asked by the originating agency.  Additionally, the December 2009 VA examiner offered a clear rationale for his opinion that the Veteran's hypertension was less likely than not related to service-connected PTSD, relying on both the Veteran's medical records and his own medical expertise.  Specifically, the examiner noted the absence of medical evidence supporting a link between PTSD and hypertension and concluded that, although PTSD can cause temporary increases in blood pressure, the medical evidence did not establish that the Veteran's diagnosed hypertension was linked to his service-connected PTSD.  Similarly, the June 2008 VA examiner opined that the Veteran's hypertension is not likely linked to his service-connected PTSD, reasoning that the disorder is more likely related to his multiple risk factors for hypertension.  Thus, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service-connected PTSD and hypertension.  

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims of service connection for hypertension and for migraines, that doctrine is not applicable as to the claim.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for migraines is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


